Title: To Benjamin Franklin from Oliver Pollock, 10 April 1779
From: Pollock, Oliver
To: Franklin, Benjamin


Sir
New Orleans 10th. Apl. 1779
Annexed is Copy of what I had the honor to write you the 29th. April 1778 since which have not been favoured with a line from you. The purport of this letter is to acquaint you that I have this day drawn on Messrs. Saml. & J. H. Delap Sundry Bills of Exchange Viz for p.4000 in favour of Monsr. Jacque Toutant Beaugaud p.1000 in favour of Michael Poupart p.3500 in favour of Cadet Jardin & 2397 in favour of Monsr. F Detmaters the whole amounting to 10897 Dollars all at 90 Days sight being for Sundries Receiv’d from those Gentlemen for the use of the United states to excute the orders I received from Congress and in Consequence I hope in Sight of this you will see them all duly honored— But as in all Probability you may not yet have Received The necessary advices from Congress Respecting those Bills I make no doubt you soon will after this comes [to] hand having advised the Honbl. the Congress this day to that purpose but for fear their advice should be retarded by misfortunes or accidents at Sea I have herewith inclosed Paragraphs taken from the Secret and Commercial Committees Letter to me dated 12th. June 24 Octobr. & 21 Novr. 1778 as also Copy of a Draft of Exchange drawn by Capt. Jas. Willing in my favour on Congress to all of which I beg leave to defer you for your better Government and please now to observe that exclusive of paying Congress orders by forwarding Goods to a very large amount for which they have not had it as yet in their Power to supply me with sufficient Funds on Acct. of the Enemies Force at Sea and the Embargo which they think necessary to Continue on their Provisions I cannot negotiate Bills upon them in America nor have I ever had an oppty. of hearing from them on that Subject tho I have been Supporting a Detatchmt. of Troops under the Command of Col. Clark who took possession of the Illinois Country last June as also the ship Morris which I fitted out in a Warlike manner to distress the Enemys Trade in this River to the Islands then heavy advances have obliged me to draw those Bills in full Confidence you will See them duly honored for the Credit of the States which will much oblige your Most Obedient & very Huml. Servt.
Olvr. Pollock
Copy
